 

EXHIBIT 10.18

SEVENTH AMENDMENT TO THE FIRST RESTATEMENT OF THE
MERIT MEDICAL SYSTEMS, INC.
401(k) PROFIT SHARING PLAN

This Seventh Amendment to the First Restatement of the Merit Medical Systems,
Inc. 401(k) Profit Sharing Plan (the “Plan”) is made and adopted effective as of
January 1, 2006, to read as follows:

WHEREAS, Merit Medical Systems, Inc. (the “Company”), maintains the Plan for the
benefit of its employees and the employees of its participating subsidiaries;
and

WHEREAS, the Company desires to amend the Plan to reflect the “final”
regulations with respect 401(k) plans that became effective with respect to the
Plan on January 1, 2006 and to make certain other changes; and

WHEREAS, the Company has reserved the right to amend the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1, 2006
except as otherwise specifically provided below:

1.             Article III B 1 (b) of the Plan is amended to add the following
sentence at the end thereof:

“The Administrator shall allow Participants to make Salary Reduction
Contribution elections at least once each Plan Year.  All Salary Reduction
Contributions shall be made from cash Compensation only.”

2.             Article III B 4 of the Plan is amended to add the following
sentence immediately after the first sentence thereof:

“The Plan shall apply the ADP Test using the “prior year” testing method and in
accordance with the requirements and limitations of Regulation Sections
1.401(k)-1(b)(1)(ii)(A) and 1.401(k)-2, the provisions of which are hereby
incorporated by reference.”

3.             Article III B 4 (d)(3) of the Plan document is amended to add the
following sentence at the end thereof:

“With respect to corrective distributions under this Article III B 4 (d) of
Excess Contributions that are attributable to Plan Years commencing on or after
January 1, 2006, income attributable to such amounts shall:  (i) also include
allocable gain and loss for the “gap period” between the close of the Plan Year
in question and the date that is seven days before the date of distribution; and
(ii) be computed in accordance with such methods as the


--------------------------------------------------------------------------------


 

Plan Administrator determines and as are permitted under Section
1.401(k)-2(b)(2)(iv) of the Regulations, as applicable.”

4.             Article III B 5 of the Plan is amended to add the following
sentence immediately after the first sentence thereof:

“The Plan shall apply the ACP Test using the “prior year” testing method and in
accordance with the requirements and limitations of Regulation Sections
1.401(m)-1(b), the provisions of which are hereby incorporated by reference.”

5.             Article III B 5(d)(3) of the Plan document is amended to add the
following sentence at the end thereof:

“With respect to corrective distributions under this Article III B 5 of Excess
Aggregate Contributions that are attributable to Plan Years commencing on or
after January 1, 2006, income attributable to such amounts shall:  (i) also
include allocable gain and loss for the “gap period” between the close of the
Plan Year in question and the date that is seven days before the date of
distribution; and (ii) be computed in accordance with such methods as the Plan
Administrator determines and as are permitted under Sections
1.401(k)-2(b)(2)(iv) and 1.401(m)-1(e)(3)(ii) of the Regulations, as
applicable.”

6.             The second sentence of Article VI D 2 of the Plan document,
relating to Hardship Distributions, is amended to read as follows effective
December 1, 2006:

“Hardship Distributions are permitted for the following, enumerated  immediate
and heavy financial needs (and for any other immediate and heavy financial need
that the Administrator determines on a uniform and non-discriminatory basis
permits a hardship distribution in conformity  with published Internal Revenue
Service guidance): (a) expenses for (or necessary to obtain) medical care that
would be deductible under Code Section 213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income); (b) the costs
directly related to the purchase (excluding mortgage payments) of a principal
residence for Participant; (c) payment of tuition, related educational fees, and
room and board expenses for the next 12 months of post-secondary education for
the Participant and the Participant’s spouse, children, or dependents (as
defined in Code Section 152 without regard to Code Sections 152(b)(1), (b)(2)
and (d)(1)(B)); (d) payments necessary to prevent the eviction of the
Participant from the Participant’s principal residence or foreclosure on the
mortgage on that residence; (e) payments for burial and funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152 without regard to Code Sections 152(b)(1), (b)(2) and
(d)(1)(B)); and (e) expenses for the repair of damage to the

2


--------------------------------------------------------------------------------


 

Participant’s principal residence that would qualify for a casualty deduction
under Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).”

7.             Article X B 2(a) of the Plan document is amended to add the
following sentence at the end thereof effective December 1, 2006:

“Any provision herein to the contrary notwithstanding, Participant-directed
elections under the Plan to invest in Employer Stock or to buy, sell or trade
Employer Stock as a Participant directed investment shall be subject to all
limitations and restrictions set forth in the Merit Medical Systems, Inc.
insider trading policy in effect at the time in question, which policy generally
prohibits certain executive officers from trading in Employer Stock during
periodic “blackout periods” prior to Merit Medical Systems, Inc.’s release of
quarterly and annual financial statements.”

8.             Article XVII K of the Plan document is hereby added to the Plan
to read as follows:

“K.          Determination of Spousal Status.

For all purposes under the Plan, a Participant’s “spouse” shall mean the person
to whom a Participant is recognized as legally married under the law of the
State in which the Participant resides at the time in question, but only if: (a)
such person also qualifies as the Participant’s “spouse” for purposes of
Sections 401(a)(11) and 402(c)(9) of the Code; and (b) the marriage conforms to
the definition of “marriage” contained in, and does not violate, the federal
“Defense of Marriage Act” (P.L. 104-199).”  Under the federal Defense of
Marriage Act, “marriage” is defined as “a legal union between one man and one
woman as husband and wife.”  A Participant’s “surviving spouse” means the person
who was the Participant’s spouse immediately prior to the time of the
Participant’s death.”

9.             Except as provided above, the Plan is hereby ratified and
confirmed in all respects.

IN WITNESS WHEREOF, Merit Medical Systems, Inc. has caused this Seventh
Amendment to be executed by its duly authorized officer this _27th_ day of
December, 2006.

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Fred P. Lampropoulos

 

Name:

Fred P. Lampropoulos

 

Title:

President and Chief Executive Officer

 

3


--------------------------------------------------------------------------------